Case 1:19-cv-00428-RGA Document 185 Filed 01/25/21 Page 1 of 2 PageID #: 3144




                                         January 25, 2021
BY ECF FILING
The Honorable Richard G. Andrews
United States District Court
J. Caleb Boggs Federal Building
Wilmington, DE 19801-3555
Re:      First Quality Tissue, LLC (“First Quality”) v. Irving Consumer Products, et al.,
         (“Irving”), Civil Action No. 1:19-cv-00428-RGA
Dear Judge Andrews:
        Irving writes to seek clarification regarding whether First Quality should have produced
to Irving the Malburg-First Quality agreement it provided to the Court in camera in response to
the Court’s January 19, 2021 Oral Order (D.I. 179).
        The Court issued two Oral Orders last week. The January 19th Oral Order stated, “In D.I.
[166], p. 8 fn. 4, there is reference to the possibility of a written Malburg[-]First Quality
agreement. The Court requests that counsel for Plaintiff confirm whether there is [] or is not a
written agreement, and, if there is a written agreement, to produce it by the COB on January
20th.” D.I. 179. On January 20th, the Court issued another Oral Order, this time directing First
Quality to “send [the Court] the [documents cited in the Sealey Declaration] in the same order
they are cited.” D.I. 180.
        Although the January 19th Order instructed First Quality to “produce” any written
Malburg-First Quality Agreement, while the January 20th Order called upon First Quality to send
the Court the documents cited in the Sealey Declaration, First Quality responded to both Oral
Orders by submitting documents for “in camera review.” D.I. 181. Specifically, with respect
“to the Court’s January 19, 2021 Oral Order (D.I. 179),” First Quality stated that it “ha[d]
contemporaneously provided documents for in camera review which reflect the agreement
between First Quality and Dr. Malburg for the relevant work.” D.I. 181. First Quality did not
produce those documents to Irving.
        When Irving pointed out that the January 19th Oral Order had directed plaintiff to
“produce” any Malburg-First Quality agreement “by COB on January 20th,” First Quality
responded: “The agreement has already been produced. The additional documents we provided
to the Court for in camera inspection in connection with this are privileged. We do not intend to
provide them to Irving absent instruction to do so from the Court.” Ex. A. Because as Irving
stated in the footnote cited in the Court’s January 19th Oral Order (D.I. 179), First Quality had
produced only the Malburg-Amster agreement—not any Malburg-First Quality agreement—
Irving asked First Quality to identify by Bates number the agreement it claimed to have
produced. On January 22, First Quality identified the Bates number for the Malburg-Amster
agreement—not any Malburg-First Quality agreement. See Ex. B.
       Because the parties have differing interpretations of what the Court intended in ordering
First Quality to “produce” any written Malburg-First Quality agreement, Irving respectfully


{01655222;v1 }
Case 1:19-cv-00428-RGA Document 185 Filed 01/25/21 Page 2 of 2 PageID #: 3145
The Honorable Richard G. Andrews
January 25, 2021
Page 2


requests that the Court clarify whether First Quality should produce to Irving the documents that
First Quality provided “for in camera review which reflect the agreement between First Quality
and Dr. Malburg for the relevant work” “[i]n response to the Court’s January 19, 2021 Oral
Order (D.I. 179).”
                                             Respectfully,

                                             /s/ John G. Day

                                             John G. Day (#2403)
JGD/nlm
Attachments
cc:   All Counsel of Record (via electronic mail; w/attachments)




{01655222;v1 }
